Case 4:20-cv-02078-MWB Document 182-10 Filed 11/19/20 Page 1 of 4




                 Exhibit 9
         Case 4:20-cv-02078-MWB Document 182-10 Filed 11/19/20 Page 2 of 4
                                                                         Exhibit 9
            LAW OFFICES            OF    LINDA A. KERNS, LLC
1420 Locust Street                                                (PA tel)  215.731.1400
Suite 200                                                            (fax)  215.701.4154
Philadelphia, PA 19102                                              www.lindakernslaw.com

Linda A. Kerns (PA, NJ, LLM in Taxation)



                                    November 11, 2020

   Via Electronic Mail Only

   All Counsel: Distribution list attached

         Re:    Donald J. Trump For President, Inc. et al v. Boockvar et al
                4:20-cv-02078-MWB

   Counsel:

          Recognizing that we have not had a Rule 26(f) conference, I seek, on behalf of
   plaintiffs, a stipulation under Fed. R. Civ. P. 26 (d) (1). I ask all defendants to
   agree to answer limited discovery requests by 5:00pm EST on Monday, November
   16, 2020. For your information, and considering the exigencies of the case, I attach
   a copy of the Interrogatories that I would request that you answer.

          To the extent we cannot reach an agreement on this issue, I will seek an
   order from the Court timely compelling responses. I look forward to your response
   to this request for a stipulation by 5:00 pm on Thursday, November 12, 2020.
   Thank you for your courtesies.

                                             Very truly yours,

                                             /s/ Linda A. Kerns

                                             LINDA A. KERNS
   LAK/la

   Attachment

   cc:   Donald J. Trump for President, Inc.
         Lawrence Roberts
         David John Henry
     Case 4:20-cv-02078-MWB Document 182-10 Filed 11/19/20 Page 3 of 4

Law Offices of Linda A. Kerns, LLC                       Page 2


Counsel Distribution List

Andrew F. Szefi
andrew.szefi@alleghenycounty.us

Brian J. Taylor
btaylor@kingspry.com

Christina C Matthias
ccm@hangley.com

Clifford B. Levine
clevine@cohenlaw.com

Daniel T Donovan
daniel.donovan@kirkland.com

Daniel T. Brier
dbrier@mbklaw.com

Donna A. Walsh
dwalsh@mbklaw.com

Edward D. Rogers
rogerse@ballardspahr.com

Elizabeth Wingfield
wingfielde@ballardspahr.com

Elizabeth A. Dupuis
bdupuis@babstcalland.com

John B. Dempsey
jdempsey@mbklaw.com

Karen Mascio Romano
kromano@attorneygeneral.gov

Keli M. Neary
kneary@attorneygeneral.gov

Mark A. Aronchick
maronchick@hangley.com
     Case 4:20-cv-02078-MWB Document 182-10 Filed 11/19/20 Page 4 of 4

Law Offices of Linda A. Kerns, LLC                       Page 3

Michele D. Hangley
mhangley@hangley.com

Molly E Meacham
mmeacham@babstcalland.com

Nicole J. Boland
nboland@attorneygeneral.gov

Robert A Wiygul
raw@hangley.com

Stephen Moniak
smoniak@attorneygeneral.gov

Terence M Grugan
grugant@ballardspahr.com

Timothy D. Katsiff
KatsiffT@ballardspahr.com

Virginia Scott
virginia.scott@alleghenycounty.us

Witold J. Walczak
vwalczak@aclupa.org
